DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. D. Kligler on 5/17/2022.
The application has been amended as follows: 
 1.(Currently amended) A Network-Connected Device (NCD), comprising:
a network interface for communicating over a network;
a host interface for communicating with a host;
an NCD memory, configured to buffer packet information that originates from the host and pertains to a packet to be transmitted to the network at a specified transmission time; and
an NCD processor, configured to prefetch the packet information from the host to the NCD memory before the specified transmission time for buffering in the NCD memory, to process the buffered packet information before the specified transmission time, and to transmit the packet to the network at the specified time, wherein processing of the packet information and transmission of the packet are decoupled from buffering of the packet information, and wherein prefetching of the packet information and transmission of the packet at the specified time are performed by maintaining one or more queues in the NCD.
2.	(Original) The NCD according to claim 1, wherein the packet information comprises one or more Work Queue Elements (WQEs) that instruct transmission of the packet.
3.	(Original) The NCD according to claim 1, wherein the packet information comprises at least a part of the packet.
4.	(Original) The NCD according to claim 1, wherein the packet information comprises metadata relating to the packet.
5.	(Original) The NCD according to claim 1, wherein the host interface is configured to communicate with the host over a Peripheral Component Interconnect Express (PCIe) bus, and wherein the NCD processor is configured to access the packet information without communicating over the PCIe bus.
6-7.	(Canceled)
8.	(Currently amended) The NCD according to claim 1, wherein the NCD processor is configured to prefetch the packet information by maintaining a prefetch Queue-Pair (QP) in the NCD, the prefetch QP configured to queue one or more prefetch Work Queue Elements (WQEs) that specify prefetching of the packet information to the NCD memory.
9.	(Currently amended) The NCD according to claim 1, wherein the NCD processor is configured to 
10.	(Currently amended) A method, comprising:
prefetching from the host, and buffering, packet information that originates from the host and pertains to a packet to be transmitted to the network at a specified transmission time, wherein prefetching of the packet information is performed before the specified transmission time; and
processing the buffered packet information by the NCD before the specified transmission time, thereby transmitting the packet to the network at the specified transmission time, wherein processing of the packet information and transmission of the packet are decoupled from buffering of the packet information, and wherein prefetching of the packet information and transmission of the packet at the specified time are performed by maintaining one or more queues in the NCD.
11.	(Original) The method according to claim 10, wherein the packet information comprises one or more Work Queue Elements (WQEs) that instruct transmission of the packet.
12.	(Original) The method according to claim 10, wherein the packet information comprises at least a part of the packet.
13.	(Original) The method according to claim 10, wherein the packet information comprises metadata relating to the packet.
14.	(Original) The method according to claim 10, wherein buffering the packet information comprises communicating with the host over a Peripheral Component Interconnect Express (PCIe) bus, and wherein processing the buffered packet information is performed without communicating over the PCIe bus.
15-16.	(Canceled)
17.	(Currently amended) The method according to claim 10, wherein prefetching the packet information comprises maintaining a prefetch Queue-Pair (QP) in the NCD, and queuing in the prefetch QP one or more prefetch Work Queue Elements (WQEs) that specify prefetching of the packet information to the NCD memory.
18.	(Currently amended) The method according to claim 10, wherein prefetching the packet information 
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of Liao and Yang fail to disclose
           1. A Network-Connected Device (NCD), comprising:
a network interface for communicating over a network;
a host interface for communicating with a host;
an NCD memory, configured to buffer packet information that originates from the host and pertains to a packet to be transmitted to the network at a specified transmission time; and
an NCD processor, configured to prefetch the packet information from the host to the NCD memory before the specified transmission time for buffering in the NCD memory, to process the buffered packet information before the specified transmission time, and to transmit the packet to the network at the specified time, wherein processing of the packet information and transmission of the packet are decoupled from buffering of the packet information, and wherein prefetching of the packet information and transmission of the packet at the specified time are performed by maintaining one or more queues in the NCD.
        10. A method, comprising:
 in a Network-Connected Device (NCD) that is connected to a host and to a network, prefetching from the host, and buffering, packet information that originates from the host and pertains to a packet to be transmitted to the network at a specified transmission time, wherein prefetching of the packet information is performed before the specified transmission time; and
processing the buffered packet information by the NCD before the specified transmission time, thereby transmitting the packet to the network at the specified transmission time, wherein processing of the packet information and transmission of the packet are decoupled from buffering of the packet information, and wherein prefetching of the packet information and transmission of the packet at the specified time are performed by maintaining one or more queues in the NCD.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416